UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    )
COURTNEY ANTHONY BAILEY,            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 08-0283 (CKK)
                                    )
UNITED STATES MARSHAL               )
SERVICE et al.,                     )
                                    )
      Defendants.                   )
___________________________________ )
                                    )
COURTNEY ANTHONY BAILEY,            )
                                    )
      Plaintiff,                    )
                                    )
      v.                            )  Civil Action No. 08-0754 (CKK)
                                    )
DISTRICT OF COLUMBIA et al.,        )
                                    )
      Defendants.                   )
___________________________________ )

                          MEMORANDUM OPINION AND ORDER

       Plaintiff actions were dismissed by final order on November 4, 2008. Plaintiff has taken

appeals from those final orders. He has also filed three successive motions in this court for relief

from the judgment in each of the cases, each of which has been denied with explanation. With

his appeals currently active, he now has filed a motion asking this court to enjoin deportation

proceedings. His motion will be construed as one for a preliminary injunction made under Rule

65 of the Federal Rules of Civil Procedure, and denied.

       A preliminary injunction is emergency relief available only upon a showing that (1) the

moving party is substantially likely to succeed on the merits of the lawsuit; (2) he would suffer
irreparable harm in the absence of an injunction; (3) the injunction would not substantially harm

other parties; and (4) the injunction would not substantially harm the public interest. Taylor v.

Resolution Trust Corp., 56 F.3d 1497, 1505-06 (D.C. Cir. 1995). The court concludes that the

plaintiff is not likely to succeed on the merits of his underlying action, a determination that the

court has explained multiple times elsewhere and declines to repeat here. See Bailey v. U.S.

Marshal Service, 584 F. Supp. 2d 128 (D.D.C. 2008); slip op. Bailey v. U.S. Marshall Service,

2008 WL 5133958 (D.D.C. Dec. 5, 2008); slip op. Bailey v. U.S. Marshall Service, Civil Action

No. 08-283 (CKK) (D.D.C. Apr. 2, 2009).

       In addition, plaintiff’s motion seeks an injunction that would restrain a non-party to this

lawsuit. The court is “powerless to issue an injunction against” a non-party. Citizens Alert

Regarding the Environment v. U.S. E.P.A., 259 F. Supp. 2d 9, 17 (D.D.C. 2003) (citing Fed. R.

Civ. P. 65(d)). Accordingly, it is

       ORDERED that plaintiff’s motion for injunctive relief to forestall deportation

proceedings is DENIED.


                                                              /s/
                                                       COLLEEN KOLLAR-KOTELLY
Date: April 6, 2009                                    United States District Judge




                                                 -2-